Citation Nr: 0313534	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  00-11 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hallux valgus and 
hyperpronation of the right foot.

2.  Entitlement to service connection for a right leg 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to a compensable rating for residuals of a 
laceration of the left ankle.

5.  Entitlement to an increased rating for chronic right foot 
sprain with residuals of fractures of the 4th and 5th toes, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active air service from August 1977 to August 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for hallux 
valgus, hyperpronation of the right foot, and right leg and 
ankle disabilities, and compensable ratings for residuals of 
a laceration of the left ankle, and residuals of fractures of 
the 4th and 5th toes.  The veteran duly appealed the RO's 
decision.  As set forth on the cover page of this decision, 
the veteran's claim is now in the jurisdiction of the Phoenix 
RO.  

Before the matter was certified to the Board, in a July 2002 
rating decision, the Phoenix RO recharacterized the veteran's 
service-connected right foot disability as chronic right foot 
sprain with residuals of fractures of the 4th and 5th toes, 
and increased the rating for that disability to 10 percent, 
effective September 3, 1999, the date of receipt of his claim 
for an increased rating.  Although an increased rating has 
been granted, the issue of entitlement to a rating in excess 
of 10 percent for a right foot disability remains in 
appellate status, as the maximum schedular rating has not 
been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).

It is noted that, in connection with his current appeal, the 
veteran requested and was scheduled for a local hearing at 
the RO, to be held in July 2002.  Although he was notified of 
the time and date of the hearing by mail, he failed to appear 
and neither furnished an explanation for his failure to 
appear nor requested a postponement or another hearing.  In a 
July 2002 letter, the Veterans of Foreign Wars, the veteran's 
then-accredited representative, indicated that as a result of 
the veteran's failure to report for the hearing without 
explanation, they had withdrawn their representation of him.  
Having received no subsequent communications from the veteran 
requesting another hearing or appointing another 
representative, the Board will proceed with consideration of 
his appeal based on the evidence currently of record.  



FINDINGS OF FACT

1.  Hallux valgus, hyperpronation of the right foot, and a 
right ankle and leg disability were not evident in service or 
for many years thereafter.

2.  The most probative evidence of record indicates that the 
post-service hallux valgus, hyperpronation of the right foot, 
and right leg and ankle disability are not causally related 
to the veteran's active service, any incident therein, or any 
service-connected disability.

3.  The veteran's scar of the left ankle is 1/3 inches in 
length and completely asymptomatic, with no subjective or 
objective evidence that such scar is productive of any 
limitation of function.

4.  The veteran's service-connected chronic right foot sprain 
with residuals of fractures of the 4th and 5th toes, is 
manifested by subjective pain and limited motion, productive 
of no more than moderate disability.



CONCLUSIONS OF LAW

1.  Hallux valgus, hyperpronation of the right foot, and a 
right ankle and leg disability were not incurred during 
active service, nor is any such disability causally related 
to or aggravated by any service-connected disability.  38 
U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. 
3.303, 3.304, 3.306, 3.310 (2002).

2.  The criteria for a compensable rating for residuals of a 
laceration of the left ankle have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.118, 
Diagnostic Codes 7800-7805 (2002), and as amended.

3.  The criteria for a rating in excess of 10 percent for 
chronic right foot sprain with residuals of fractures of the 
4th and 5th toes have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.118, 
Diagnostic Code 5284 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In this case, the Board finds that VA has satisfied 
its duties to the veteran under the VCAA.  

In pertinent part, the VCAA provides that VA has a duty to 
notify a claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA notified the veteran of the pertinent 
provisions of the VCAA, including the respective 
responsibility of VA and the claimant to provide evidence, in 
an April 2001 letter.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In view of the foregoing, the Board finds 
that the notification duties under the VCAA have been 
satisfied.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
In this case, the veteran's service medical records are on 
file as are post-service VA clinical records.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2002).  
There is no indication of any outstanding medical evidence, 
nor is there any indication that outstanding Federal 
department or agency records exist that should be requested.  
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(1), (2) (2002).  

The record also shows that the veteran has been afforded 
three medical examinations in connection with his claim.  The 
Board finds that the reports of the examinations provide the 
necessary medical opinions and are sufficiently detailed to 
adequately address the specific criteria in the Rating 
Schedule.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
Thus, the Board concludes that a fourth medical examination 
is not necessary to decide this appeal.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2002).  

Given the facts of this case, the Board concludes that there 
is no reasonable possibility that any further assistance to 
the veteran would aid in substantiating his claims.  As VA 
has fulfilled the duty to assist and notify, the Board finds 
that no additional action is necessary.  


I.  Factual Background

The veteran's service medical records show that in February 
1978, he complained of aching pain in the right foot.  
Examination showed tenderness, swelling, and increased pain 
on extension.  There was no discoloration.  The assessment 
was tendonitis.  

The following month, the veteran sought treatment for low 
back pain.  In addition to low back pain, the veteran also 
reported increased pain in the arch of the right foot when 
walking on the toes.  The assessments included possible 
slight arch deficiency.  

In September 1978, the veteran sought emergency treatment 
after he reportedly dropped a safe on his right foot.  
Examination revealed a contusion and abrasion (1/2 centimeter 
in diameter) on the dorsum of the right metatarsophalangeal 
joints.  The toes exhibited mild swelling in the same region.  
There was very limited range of motion of the 4th and 5th 
digits, with no sensory or circulatory deficit.  X-ray 
studies of the right foot revealed fractures of the 4th and 
5th proximal phalanges.  No other abnormalities were 
identified.  The assessment was fracture of the 4th and 5th 
digits of the right foot.  The veteran was treated with a 
cast.  The following month, the cast was removed and it was 
noted that the swelling had subsided.  

In November 1978, the veteran reported pain in the right toes 
with some swelling.  Examination showed good circulation, 
with no tenderness to palpitation.  The assessment was 
healing fractures of the 4th and 5th digits of the right foot.  

In September 1980, the veteran sought treatment for pain in 
the 4th and 5th toes when walking or running.  Examination of 
the right foot showed no swelling or discoloration.  There 
was good range of motion and no numbness or tingling.  The 
initial assessment was arthritis.  An X-ray study of the 
right foot was thereafter conducted and revealed no 
abnormalities.  

In December 1980, the veteran sought treatment for right foot 
pain, which he indicated had begun three days prior when a 
beam fell from truck on to his right foot.  Examination 
showed some swelling and slight discoloration.  There was 
good range of motion and no numbness or tingling.  The 
assessment was bruise.  

In February 1981, the veteran sustained a superficial 
laceration of the left ankle which was closed with three 
nylon sutures.  

At his June 1981 military separation medical examination, the 
veteran's skin, feet and lower extremities were normal on 
clinical evaluation.  In August 1981, the veteran sought 
treatment for blisters on his heels after a march.  The 
assessment was boot blisters.  No other pertinent 
abnormalities were recorded.

In June 1992, the veteran submitted an application for VA 
benefits, including service connection for residuals of 
multiple fractures of the right foot.  In his application, he 
claimed that he had fractured 13 bones in his right foot in 
service in March 1978.  His application is silent for any 
mention of hallux valgus, hyperpronation of the right foot, 
or a right ankle disability, or a right leg disability.

In connection with his claim, the veteran was afforded a VA 
medical examination in July 1992, at which he reported that 
in 1978, a 500 pound safe fell and "mashed" his right foot, 
resulting in a fracture.  He indicated that he was treated 
with a cast and the fracture healed without complications.  
He reported that he had no complaints other than his foot 
occasionally ached with changes in the weather.  Examination 
revealed that the veteran's carriage, posture, and gait were 
normal.  The examiner indicated that range of motion of all 
the veteran's joints was full, with no complaints.  There 
were no scars.  The right foot appeared normal on 
examination.  The skin was normal and all the toes functioned 
normally.  The left foot was also normal.  X-ray studies of 
the right foot showed a very minimal deformity of the neck of 
the 4th metatarsal, suggestive of a prior fracture.  The 
assessment was residual fracture of the right foot.  The 
examination report is negative for complaints or findings of 
hallux valgus or hyperpronation of the right foot, or a right 
leg or ankle disability.  

In an August 1992 rating decision, the RO granted service 
connection for residuals of fractures of the right 4th and 5th 
toes and assigned an initial zero percent rating, pursuant to 
Diagnostic Code 5284.  In addition, the RO granted service 
connection for residuals of a laceration of the left ankle 
and assigned an initial zero percent rating, pursuant to 
Diagnostic Code 7805.  

The veteran appealed the initial zero percent rating assigned 
by the RO for residuals of fractures of the right 4th and 5th 
toes.  He claimed that his toes would not move, thereby 
limiting his locomotion.  In support of his appeal, he 
testified at a hearing in November 1992.  The veteran 
indicated that cold weather or prolonged standing caused pain 
in the right toes, moving up to his right ankle.  

The veteran was afforded another VA medical examination in 
January 1993, at which he claimed to have no movement in the 
4th and 5th toes on the right, as well as a popping right 
ankle with motion, soreness on the side of the foot with 
weather changes, and numbness and pain in the right 4th and 
5th toes.  Objective examination revealed a normal gait, no 
atrophy of the foot musculature, equal strength, and an 
ability to heel and toe walk.  There was no ability to lift 
or flare the outer toes of his foot on command, but the 
examiner noted that the veteran lifted his toes on a normal 
walking gait.  The examiner indicated that the right foot was 
normal in appearance and there was no deformity or secondary 
skin or vascular changes.  X-ray examination of the right 
foot showed a deformity of the proximal portion of the 
proximal phalanx of the little toe, probably secondary to 
trauma.  There was no arthritis seen.  Nerve conduction 
studies were performed and revealed normal distal latencies 
with normal evoked potentials of the motor suites.  Plantar 
sensory latency of the tibial nerve, bilaterally, showed no 
significant difference of latency.  The examiner indicated 
that these findings ruled out tarsal tunnel syndrome and he 
was therefore unable to provide a cause for the claimed 
numbness in the veteran's right foot.  The examination report 
is negative for findings of hallux valgus or hyperpronation 
of the right foot, or a right leg or ankle disability.  

In July 1993, the veteran testified at a Board hearing at the 
RO.  In pertinent part, he reported pain in the right foot 
shooting into his right ankle.  He also indicated that his 
right ankle occasionally popped.  The veteran indicated that 
he was receiving no medical treatment for his right foot 
disability, nor had he lost any time from work as a result of 
the disability.

In an August 1994 decision, the Board denied a compensable 
rating for residuals of a right foot injury. 

In August 1995, the veteran requested an increased rating for 
residuals of a right foot injury.  His claim is silent for 
any mention of hallux valgus or hyperpronation of the right 
foot, or a right leg or ankle disability.  In support of his 
claim, he submitted a note from a VA physician who noted that 
the veteran had reported that he sustained a "crush injury" 
to his right foot in service, with multiple fractures and had 
been "casted for 8 months" thereafter.  He noted that the 
veteran had requested narcotic-type analgesics for persistent 
numbing burning pain if the right forefoot.  The VA physician 
noted that the veteran had minimal functional loss in terms 
of range of motion, but that pain prevented prolonged 
standing and the ability to be gainfully employed.  

At a VA medical examination in November 1995, the veteran 
reported pain in the right foot and toes, mostly on the 
lateral side.  The veteran indicated that in service, a 500 
pound safe fell on his right foot causing fractures of 13 
bones in his foot.  He again claimed that he had been casted 
for six to eight months following the injury.  He further 
claimed that for some years, he had had no feeling on the 
outer aspect of the right foot and the 4th and 5th toes.  He 
indicated that sometime in 1985, the numbness turned to pain, 
for which he was taking Percocet which nearly relieved his 
pain.  He also indicated that he had been given arch supports 
which helped his pain.  Objective examination showed full 
range of motion of both ankles, with no obvious deformities 
of the feet, arches, or toes.  There was no tenderness.  The 
veteran claimed that he was unable to flex his toes, yet when 
the examiner performed reflex tests, the veteran was able to 
fully flex his toes passively.  Examination of the skin was 
normal, with no obvious color changes.  X-ray of both feet 
and ankles appeared to be normal, with no evidence of 
previous fractures.  The examiner indicated that he was 
unable to find any clinical abnormality or X-ray 
abnormalities in the right foot and ankle.  

In a June 1996 rating decision, the RO confirmed and 
continued the zero percent rating for the veteran's residuals 
of fractures of the right 4th and 5th toes.

In September 1999, the veteran again requested an increased 
rating, claiming that his right foot disability was causing 
considerable problems on a daily basis.  He also submitted a 
claim of service connection for right leg, ankle, and foot 
disabilities.  

At an October 1999 fee basis medical examination, the veteran 
reported a fracture of his right 4th and 5th toes while on 
active duty.  He reported current symptoms of constant pain, 
weakness, and stiffness.  With respect to his left ankle 
disability, the veteran indicated that he had been involved 
in an automobile accident in service and had sustained a 
laceration of the left ankle.  He indicated that he had no 
current symptoms as a result of this injury.  With respect to 
daily activities, the veteran indicated that he was able to 
walk, drive a car, shop, take out the trash, push a lawn 
mower, garden, and climb stairs.  Physical examination showed 
evidence of a scar at the back of the left ankle.  It was 
hard to measure because of its irregularity.  There was no 
tenderness, adherence, ulceration, or breakdown of the skin.  
There was no inflammation, edema, keloid formation, or burn.  
There was no underlying tissue loss or disfigurement.  The 
scar was soft in texture and pale in color.  The scar was 
depressed, but there was no limitation of function as a 
result of the scar.  Further examination revealed that the 
veteran's posture was normal, but he had a limp on tandem 
walking and claimed that he occasionally used a cane.  He was 
able to ambulate around the examining room.  Examination of 
the extremities showed no evidence of any callosities, 
breakdown or unusual shoe wear pattern or other abnormal 
weight bearing.  There was no limitation of standing or 
walking.  He did not have flat feet.  Examination of the feet 
showed no evidence of painful motion, edema, instability, 
weakness, or tenderness.  There was the presence of hallux 
valgus on the right with angulation of 55 degrees and 65 
degrees on the left.  Dorsiflexion of the first metatarsal 
phalangeal was 80 degrees on the right and 90 degrees on the 
left.  The veteran required shoe inserts.  X-ray studies of 
the right foot showed no abnormalities.  The diagnoses were 
residual of fracture of the right 4th and 5th toes, and 
residuals of laceration to the left ankle.  The examiner 
indicated that the diagnoses were based on the veteran's 
subjective discomfort as well as objective findings of 
limited range of motion.  He noted that the veteran's 
disabilities did not have any effect on his occupation as he 
was retired and such disabilities did not affect his daily 
activities.  

In support of the veteran's claim, the RO obtained VA 
clinical records dated from December 1994 to December 2001.  
In pertinent part, these records show that the veteran sought 
treatment on numerous occasions to request pain medication 
for various complaints, including right foot, ankle, and leg 
pain.  In January 1995, the veteran reported that during his 
period of service, a safe fell on his right foot and leg, 
causing a crush injury.  He claimed that since that time, he 
had had constant, shooting pain in the right 4th and 5th toes 
extending up the lateral foot into the ankle.  The impression 
was status post crush injury of the right foot, neuropathic 
pain syndrome, tibialis tendon dysfunction, and 
hyperpronation.  The veteran was given Darvon, Percocet, and 
orthotics.  In March 1995, the veteran's condition was 
unchanged.  The impression was neuropathic pain syndrome 
secondary to crush injury of the right foot.  Similar 
findings were reported during regular follow-up appointments 
in 1995.  An X-ray study in November 1995 was interpreted as 
showing mild degenerative changes at the first metatarsal 
phalangeal joint of the right foot and a congenital effusion 
of the first interphalangeal joints.  On the left, there were 
similar changes at the first metatarsal phalangeal joint and 
a similar congenital fusion.  

In May 1996, the veteran was seen for left shoulder pain.  It 
was noted that his neuropathic pain syndrome was quiescent.  
His Percocet was continued.  In August 1996, the veteran 
reported intermittent pain in the right leg and lateral 
aspect of the right foot.  He claimed that this was the site 
of his crush injury.  The impression was neuropathic pain 
syndrome.  Similar findings were noted during follow-up 
appointments in 1996 and 1997; the veteran's Percocet was 
continued.  In March 1998, the veteran reiterated his 
complaints of persistent right lower leg pain following a 
crush injury.  Physical examination revealed full range of 
motion of both ankles, with no edema.  There was less 
allodynia of the right foot.  The impression was neuropathic 
pain syndrome.  Similar findings were noted during follow-up 
appointments in 1998 and 1999.  

In November 2000, the veteran was seen as a new patient at 
the Phoenix VAMC, reporting that he was under treatment for 
chronic leg pain as a result of a crushing injury in 1978.  
The assessment was chronic leg pain.  The veteran's Percocet 
was continued.  In December 2000, he complained of a long 
history of chronic shooting and burning pain in the lateral 
right ankle and dorsum of the right foot since a 500 pound 
safe fell on his foot.  He rated his pain as an 8 on a pain 
scale of 1 to 10.  Physical examination revealed no atrophy, 
loss of strength, loss of motion, skin abnormality, loss of 
sensation, or hypersensitivity of the right ankle or foot.  
The assessment was RSD/neuropathic pain syndrome, pain 
moderately controlled with medication.

The veteran again underwent VA medical examination in 
February 2001.  He reported that he had sustained a crush 
injury in service, including fractures of 13 bones in the 
right foot, and had had pain and dysfunction in his right 
ankle and foot since that time.  The examiner noted that the 
veteran's gait was antalgic, with a limp on the right.  There 
was a low longitudinal arch of the right foot with 
hyperpronation, mild hallux valgus, tenderness on the dorsum 
of the right foot, and a right bunion.  There was also pain 
on motion of the right ankle.  The right 4th and 5th toes were 
normal.  The veteran also reported that he had sustained a 
left ankle laceration in service.  Examination revealed a 
well-healed laceration scar on the left ankle, which was 
nontender, non-inflamed, and 1/3 inch in length.  The 
impressions were residual laceration of the left ankle, and 
history (but no documentation of) crush injury of the right 
foot except for fractures of the right 4th and 5th toes.  The 
examiner indicated that he would request X-ray studies of the 
right foot and ankle to rule out arthritis.  Subsequent X-ray 
studies of the right ankle were normal.  X-ray studies of the 
right foot demonstrated a slight hallux valgus deformity, but 
no other bone or soft tissue abnormality.  

Subsequent VA clinical records show continued treatment for 
complaints of pain in the right lower extremity.  In April 
2001, the veteran claimed that he had had right ankle pain 
since a safe fell on his foot in service.  He indicated that 
his pain was gradually increasing.  The assessments included 
RSD/neuropathic pain syndrome.  In an addendum, it was noted 
that examination of the right ankle revealed no redness, 
swelling, heat, atrophy, or discoloration.  There was full 
range of motion and sensation was intact.  In August 2001, 
the veteran requested a refill of his Percocet.  The 
assessment was chronic right ankle pain, diagnosed with 
RSD/neuropathic pain syndrome.  In October 2001, the veteran 
sought treatment for severe low back pain.  He reported a 
history of a right ankle fracture with traumatic arthritis in 
1978.  He also indicated that the Percocet which he had been 
taking for his RSD was no longer working.  Physical 
examination revealed no pertinent abnormalities.  The 
veteran's gait was normal and he was able to walk without 
assistance.  The lower extremities exhibited mild tenderness 
with palpation.  There was no atrophy or skin discoloration.  
Sensation was intact.  The veteran was advised that he could 
change his pain medication.  The assessments included RSD.  

On VA orthopedic examination in May 2002, the veteran 
reported that he had fractured 13 bones in his right foot in 
1978, when a safe fell on his foot.  He claimed that the 
doctor wanted to cut his foot off, but he did not allow the 
amputation procedure.  He indicated that he had had right 
ankle symptoms since that time, as well as weakness and 
fatigability in the foot, incoordination, and a limp.  He 
indicated that he used a cane to ambulate approximately 85 
percent of the time.  The veteran reported that he worked 
full time as a mechanic.  Objective examination revealed 
normal sensation, color, temperature, circulation, and skin 
in the right foot.  There was tenderness to palpitation over 
toes 3, 4, and 5 on the right.  There was no swelling in the 
foot or ankle and range of motion testing showed a moderate 
decrease of approximately 50 percent in flexion and extension 
of the 4th and 5th toes.  The examiner indicated that because 
X-ray studies were normal, the diagnosis would be healed 
fracture of toes 4 and 5 and chronic residual strain.  He 
indicated that there was no evidence of RSD or any 
neuropathic pain syndrome due to a right foot injury.  
Functional limitation was rated as mild plus.  There was no 
evidence of any classic crush injury of the right foot and no 
degenerative changes of the right foot or ankle.  The 
examiner indicated that there was no evidence in the record 
of anything while in military service relating to the right 
ankle; thus, there was currently no right ankle condition 
secondary to military service or an injury to the right foot.  


II.  Law and Regulations - Service connection claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

Where a veteran served ninety days or more during a period of 
war and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 . U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2002). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  Moreover, 
the U.S. Court of Veterans Appeals (Court) has held that 
where a service-connected disability causes an increase in, 
but is not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b)(West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).


III.  Analysis - Service connection claims

As noted above, the veteran's service medical records are 
entirely negative for complaints or findings of hallux 
valgus, hyperpronation of the right foot, or a right ankle 
and leg disability.  In fact, at his June 1981 military 
separation medical examination, the veteran's feet and lower 
extremities were normal on clinical evaluation.  

In June 1992, the veteran submitted an application for VA 
benefits, including service connection for residuals of 
multiple fractures of the right foot.  His application, 
however, is silent for any mention of hallux valgus, 
hyperpronation of the right foot, or a right ankle or leg 
disability.  Similarly, when the veteran was examined by VA 
for compensation purposes in July 1992, he had no complaints 
regarding hallux valgus, hyperpronation of the right foot, or 
a right ankle or leg disability.  Indeed, the examination 
report indicates that no such abnormalities were identified 
during a physical examination of the veteran.  

In fact, the Board notes that the first post-service notation 
of hyperpronation of the right foot was not until January 
1995, approximately 14 years after service separation.  At 
that time, neuropathic pain syndrome manifested by subjective 
pain in right leg and ankle was also noted for the first 
time.  Hallux valgus was not noted until October 1999, more 
than 18 years after service separation, when such disorder 
was noted during a fee basis medical examination.  

Based on the foregoing evidence, it cannot be said that 
hallux valgus, hyperpronation of the right foot, or a right 
ankle or leg disability, were present in service or shortly 
thereafter.  Here, the Board notes that the veteran has 
recently claimed that he experienced constant pain in the 
right lower extremity since his in-service right foot injury.  
The Board finds, however, that the contemporaneous medical 
records are entitled to far more probative weight than the 
recollections of a lay individual of events which occurred 
many years previously.  The negative clinical evidence from 
service and thereafter is clearly more probative than the 
remote recollections of the veteran.

Although hallux valgus, hyperpronation of the right foot, and 
a right ankle or leg disability were not noted in service or 
for many years thereafter, as noted above, service connection 
may be nonetheless be granted for disease diagnosed after 
service discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
service connection may be granted for disability which is 
caused or aggravated a service-connected disease or injury.  
38 C.F.R. § 3.310(a).

In this case, however, the record contains absolutely no 
indication whatsoever that the veteran's post-service hallux 
valgus or hyperpronation of the right foot are related to his 
active service any incident therein, or any service-connected 
disability.  Under these circumstances, service connection 
for this disabilities is not warranted.  

With respect to the claims of service connection for right 
ankle and leg disabilities, conflicting medical evidence 
exists regarding the etiology of these disorders.  Therefore, 
the Board must weigh the probative value of this medical 
evidence.  The Court has held that "[t]he probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . .  As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators."  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).

With respect to the claimed right leg and ankle disabilities, 
the record shows that when the veteran was initially 
diagnosed with RSD and neuropathic pain syndrome, the 
condition was attributed to the in-service crush injury.  VA 
clinical records continue to repeat the diagnoses of 
neuropathic pain syndrome/RSD secondary to crush injury.  

On the other hand, a May 2002 VA orthopedic medical 
examination report contains the opposite conclusion; after 
reviewing the record and examining the veteran, the examiner 
indicated that he could find no evidence that the veteran's 
RSD, neuropathic pain syndrome, or any right ankle disability 
were due to service or the in-service right foot injury.  

After considering all of the evidence of record, the Board 
must conclude that the clear weight of the evidence is 
against the veteran's claim of service connection for hallux 
valgus, hyperpronation of the right foot, and a right ankle 
and leg disability.  For several reasons, the Board finds 
that the VA clinical records which attribute the veteran's 
RSD/neuropathic pain syndrome to the veteran's in-service 
crush injury are entitled to far less probative weight than 
the opinion of the VA medical examiner which reaches the 
opposite conclusion.  

The VA medical opinion was based on a full review of the 
veteran's medical records, including his service medical 
records.  On the other hand, the examiners who noted 
RSD/neuropathic pain syndrome secondary to the in-service 
crush injury relied on the history provided by the veteran.  
As noted above, this history was often inconsistent and 
exaggerated.  For example, the veteran reported that he broke 
13 bones in his right foot after a safe fell on it.  The 
service medical records, however, clearly indicate that only 
two bones were broken.  Additionally, the veteran claimed to 
have been casted for eight months following the injury; 
however, the service medical records show that the cast 
remained on the right foot less than one month.  It is also 
noted that the location of the "crush injury" as reported 
by the veteran varied.  For example, on one occasion, the 
veteran reported that the safe had fallen on his right foot 
and leg.  As set forth above, however, the service medical 
records contain no indication that the veteran's right leg 
was affected by the safe incident.  In summary, the details 
of the veteran's medical history, as he reports them, are 
exaggerated and contradictory.  Thus, a medical opinion based 
on his reported history, without benefit of review of the 
objective medical records, is of little probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical 
opinion based upon an inaccurate factual premise is not 
probative); see also Sklar v. Brown, 5 Vet. App. 140 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).

In contrast, the Board notes that the VA medical opinion 
reflects that it was based on an in depth review of the 
veteran's medical records.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).  The examiner also provided a rationale for 
his opinion, referenced the pertinent medical evidence, and 
addressed the veteran's contentions.  In view of the 
foregoing, the Board assigns great probative weight to this 
medical opinion.

In sum, the Board finds that the preponderance of the 
evidence of record indicates that the veteran's hallux 
valgus, hyperpronation of the right foot, and his right leg 
and ankle disability were not present in service or for many 
years thereafter and are not causally related to his active 
service, any incident therein, or to any service-connected 
disability.  Thus, the preponderance of the evidence is 
against the veteran's claims and the evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt.  38 U.S.C.A. § 5107(b).


IV.  Increased rating claims - Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2002).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2002).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999). 

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002). 

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 1991 & Supp. 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

V.  Increased rating claims - Analysis

Residuals of a laceration of the left ankle.

The residuals of the veteran's left ankle laceration have 
been evaluated as zero percent disabling under Diagnostic 
Code 7805, pertaining to scars.  38 C.F.R. § 4.118 (2002).  

The Board notes that the criteria for rating disorders of the 
skin, including scars, were amended effective August 30, 
2002.  See 67 Fed. Reg. 49590, 49596 (2002).  Where the law 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
generally apply.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991); see also VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 
2000), 65 Fed. Reg. 33,421 (2000).  

In a December 2002 letter mailed to his most recent address 
of record, the veteran was notified of the change in the 
rating criteria.  Although it appears that the letter was 
returned as undeliverable, the Board finds that it is not 
necessary to remand the matter to the RO.  See Davis v. 
Principi, 17 Vet. App. 54 (2003) (discussing VA's duties in 
light of a claimant's failure to keep VA apprised of his 
address).  In any event, the Board observes that, as applied 
to this case, the new criteria are virtually identical to the 
old criteria and the veteran is therefore not prejudiced by 
the Board's consideration of these criteria in the first 
instance.  Bernard v Brown, 4 Vet. App. 384 (1993).

Under the old criteria, a 10 percent rating was assigned for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804.  
Other scars were rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The new criteria are substantially the same.  Under the 
amended version of Diagnostic Code 7804, a 10 percent rating 
is warranted for superficial scars that are painful on 
examination.  (A superficial scar is one not associated with 
underlying soft tissue damage).  Diagnostic Code 7805 has not 
changed, providing that scars may be rated on limitation of 
function of the affected part.  

Applying the facts in this case to these criteria, the Board 
finds that a compensable rating is not warranted for 
residuals of a laceration of the left ankle.  As set forth 
above, the record clearly indicates that the veteran's left 
ankle scar is totally asymptomatic.  The veteran does not 
contend otherwise.  There is no objective or subjective 
evidence of record of functional impairment due to the left 
ankle scar.  For example, VA outpatient treatment records are 
entirely negative for notations of a symptomatic left ankle 
scar and VA medical examinations conducted in October 1999 
and February 2001 both revealed that there were no 
limitations as a result of the left ankle scar.  

The Board has considered assigning an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (2002), but again 
notes that the record indicates that the veteran's left ankle 
scar is totally asymptomatic.  The veteran has not identified 
any factors which may be considered to be exceptional or 
unusual, and the Board has been similarly unsuccessful.  An 
exceptional case includes such factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  In this case, it has not been alleged or shown that 
the veteran has required frequent hospitalizations for his 
left ankle scar, nor is there any indication that such 
disability has produced marked interference with employment.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. 3.321(b)(1) are not met.  See Brambley v. Principi, 17 
Vet. App. 20 (2003); Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable rating for residuals of a fracture of the left 
ankle.  Thus, the benefit-of-the-doubt doctrine is not 
applicable, and an increased rating must be denied.  38 
U.S.C.A. § 5107(b) (West 2002).


Chronic right foot sprain with residuals of fractures of the 
4th and 5th toes, currently evaluated as 10 percent disabling.

Disabilities of the feet are rated under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5276 to 5284.  The RO has 
evaluated the veteran's disability pursuant to the criteria 
set forth in Diagnostic Code 5284, pertaining to other foot 
injuries.  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet.  App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology. 

The veteran's right foot disability (chronic right foot 
sprain with residuals of fractures of the 4th and 5th toes) is 
not specifically provided for in the Rating Schedule.  When 
an unlisted condition is encountered it is permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. 4.20 
(2002). 

In this case, the Board finds that Code 5276 (acquired 
flatfoot), Code 5277 (bilateral weak foot), Code 5278 (claw 
foot), Codes 5280 and 5281 (hallux valgus and hallux 
rigidus), Code 5282 (hammer toe), and Code 5283 (malunion or 
nonunion of the metatarsal bones) are clearly inapplicable as 
it has not been shown that the veteran's service-connected 
right foot disability is manifested by any of these 
disorders, nor is the veteran's service-connected right foot 
symptomatology analogous to any of these conditions.  

The Board notes that Diagnostic Code 5279 pertains to 
metatarsalgia.  "Metatarsalgia" is "a cramping burning 
pain below and between the metatarsal bones where they join 
the toe bones."  Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995) (quoting Webster's Medical Desk Dictionary 430 
(1986)).  Although this provision is potentially applicable 
given the veteran's symptoms of pain in his toes, the Board 
observes that Code 5279 provides a maximum 10 percent rating 
for metatarsalgia, unilateral or bilateral.  Thus, 
application of this provision would result in no benefit to 
the veteran.  

In view of the foregoing, the Board finds that Code 5284 is 
most appropriate, based on factors which include the 
veteran's medical history and demonstrated symptomatology.  

Under Diagnostic Code 5284, a 10 percent rating is assigned 
for moderate impairment due to a foot injury. A 20 percent 
rating is assigned for moderately severe impairment, and a 30 
percent rating is assigned for severe impairment.  With 
actual loss of the use of the foot, a 40 percent rating is 
applicable.  38 C.F.R. § 4.71a (2002).

In addition, it is noted that in VA O.G.C. Prec. Op. No. 9-98 
(Aug. 14, 1998) (published at 63 Fed. Reg. 56,703 (1998)), 
VA's General Counsel held that Diagnostic Code 5284 was 
potentially based on loss of range of motion.  Depending on 
the nature of the foot injury, therefore, Code 5284 may 
require consideration under sections 4.40 and 4.45.

In this case, the Board finds that the medical evidence of 
record does not support the conclusion that the veteran's 
service-connected right foot disability is more than 
moderate, even considering the additional factors set forth 
in 38 C.F.R. §§ 4.40 and 4.45.  For example, at a fee basis 
medical examination in October 1999, examination of the right 
foot showed limited motion in the toes, but no evidence of 
painful motion, edema, instability, weakness, or tenderness.  
In addition, X-ray studies of the right foot showed no 
abnormalities.  The examiner concluded that the veteran's 
disability did not affect his daily activities.  Likewise, VA 
medical examination in May 2002 revealed tenderness to 
palpitation over toes 3, 4, and 5 on the right and loss of 
motion in flexion and extension of the 4th and 5th toes; 
however, there was no swelling and X-ray studies were normal.  
The examiner indicated that the veteran's functional 
limitation was "mild plus."  In summary, the Board finds 
that the objective evidence of record does not reflect a more 
than moderate foot disability, and a rating in excess of 10 
percent under Code 5284 is therefore not warranted, including 
with consideration of 38 C.F.R. §§  4.40 and 4.45.

In that regard, the Board has considered that the veteran has 
repeatedly complained of pain in his right foot, ankle, and 
leg.  He has indicated that he uses a cane for ambulation and 
an antalgic gait has been noted on occasion.  VA clinical 
records also document that the veteran has been taking 
Percocet for many years as a result of the claimed pain in 
his lower extremity, including his foot.  According to these 
records, however, the veteran's pain has been attributed 
primarily to his nonservice-connected RSD and neuropathic 
pain syndrome.  Thus, these symptoms may not be considered in 
rating the service-connected right foot disability and cannot 
form the basis for a higher rating.  38 C.F.R. § 4.14 (2002).

The Board has considered assigning an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (2002), but notes 
that the veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  As noted above, an exceptional 
case includes such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  In this case, there is no indication that the 
veteran's right foot disability has required frequent 
hospitalizations.  Indeed, it appears that he has never been 
hospitalized for treatment of this disability since his 
separation from service.  There is also no recent indication 
that such disability has produced marked interference with 
employment.  Rather, the record shows that the veteran is 
employed full-time as a mechanic.  Accordingly, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) are 
not met.  See Brambley v. Principi, 17 Vet. App. 20 (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for chronic right foot sprain 
with residuals of fractures of the 4th and 5th toes.  Thus, 
the benefit-of-the-doubt doctrine is not applicable, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002).



ORDER

Entitlement to service connection for hallux valgus and 
hyperpronation of the right foot, a right leg disability, and 
a right ankle disability is denied.

Entitlement to a compensable rating for residuals of a 
laceration of the left ankle is denied.

Entitlement to a rating in excess of 10 percent for chronic 
right foot sprain with residuals of fractures of the 4th and 
5th toes is denied.



____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

